Citation Nr: 1500134	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1959 to September 1962.  The Veteran died in July 2010 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and November 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The appellant testified at a December 2012 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially the Board notes that effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance and reimbursement of transportation expenses.  Specifically, VA removed the old regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new regulations (38 C.F.R. §§ 3.1700 through 3.1713).  Except as otherwise provided, the new regulations are applicable to claims for burial benefits pending on or after July 7, 2014.  As the appellant's claim was received in July 2010 and is still pending after July 7, 2014, both the older and revised criteria apply, whichever is more favorable.

At the December 2012 Board hearing, the appellant's representative testified that the Veteran was treated at Fletcher Allen Health Care and then sent to Vermont Respite House, where he died.  See December 2012 Board Hearing Transcript, page 2.  The appellant and her representative have contended that the Veteran was under VA care at the time of his death and suggested that VA was paying for his non-VA treatment.  See December 2012 Board Hearing Transcript, page 10 (with the appellant's representative stating that "[w]e just want to say that [the Veteran] was under VA medical care through fee basis").  

A burial allowance is payable if a Veteran's death was not service-connected when a Veteran died while hospitalized in a non-VA facility (as described in 38 U.S.C.A. 1701(4) (West 2014) for hospital care under the authority of 38 U.S.C.A. 1703 (West 2014)).  See 38 C.F.R. § 3.1706(b)(2) (2014) (new regulations); 38 C.F.R.   §§ 3.1600(c), 3.1605 (2013) (old regulations).  

As discussed above, the Veteran was treated at Fletcher Allen Health Care and then sent to Vermont Respite House, where he died.  Records from these facilities are not of record.  At the December 2012 Board Hearing, the appellant's representative referenced these records as potentially including relevant information.  See December 2012 Board Hearing Transcript, page 7.  Subsequent to the December 2012 Board hearing, VA Form 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) were submitted for Vermont Respite House and Fletcher Allen Health Care.  As releases were submitted for medical providers that may contain relevant information to the issue on appeal, remand is required to attempt to obtain such records.  
Similarly, the appellant and her representative have stated that the Veteran received care at the VA Colchester Community Based Outpatient Clinic (COBC) and that his non-VA treatment "had to be authorized through the VA."  See December 2012 Board Hearing Transcript, pages 2-5.  The only recent VA treatment records of record are from June 2010 and are noted to be from the Burlington Outreach Clinic, which may be the same facility that the appellant's representative referenced at the December 2012 Board hearing.  On remand, any outstanding VA treatment records, to include from any VA facility around the time of the Veteran's death in July 2010, must be obtained.  

In addition, the appellant's representative stated that the Veteran "was under VA medical care through fee basis" and that the RO "should have checked...the fee basis to see if fee basis had any preauthorizations for outside VA medical care to prove that he was under continuous VA medical care and/or transportation."  See December 2012 Board Hearing Transcript, pages 3, 10.  While evidence of record shows that the RO did attempt to determine if the Veteran was receiving fee basis treatment, in light of the appellant's representative's contentions, while on remand another attempt must be made to determine if the Veteran was in receipt of any fee basis care around the time of his death in July 2010.   

Finally, the appellant was not provided Veterans Claims Assistance Act (VCAA) notice for the claim on appeal and on remand such notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with proper Veterans Claims Assistance Act (VCAA) notice for the claim on appeal.  

2.  Attempt to obtain medical records from Fletcher Allen Health Care and Vermont Respite House.  See VA Form 21-4142s received January 2013.  If updated releases are required, request such from the appellant.  If any records requested are not ultimately obtained, notify the appellant pursuant to 38 C.F.R. § 3.159(e) (2014).  The appellant must then be given an opportunity to respond.

3.  Obtain any outstanding VA treatment records, to include from any VA Medical Center or Community Based Outpatient Clinic (COBC) from May to July 2010.  

4.  Again attempt to determine if the Veteran was in receipt of any fee basis care around the time of his death in July 2010.  See December 2012 Board Hearing Transcript, pages 3, 10 (Veteran "was under VA medical care through fee basis.")
  
5.  After completing the requested action and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




